PER CURIAM.
Roy Gissendanner filed a petition for writ of habeas corpus in the circuit court, challenging a decision of the Florida Parole Commission to revoke his parole. The circuit court denied the petition and he appealed. We redesignate the appeal as a petition for writ of certiorari. See Sheley v. Florida Parole Comm’n, 720 So.2d 216 (Fla.1998); see also Hickman v. Florida Parole Comm’n, 724 So.2d 197 *991(Fla. 4th DCA 1999). We treat his initial brief as his petition and deny the petition.
WARNER, POLEN and HAZOURI, JJ., concur.